DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Official Action considers the response filed 8/2/2021. Any rejection made in the previous Official Action is withdrawn. A new grounds of rejection is made below. The new rejection is made in response to and required by the amendments filed 8/02/2021. The new rejection clearly addresses relevant argument made in the response.

Claims 1, 5-13, and 17-28 are pending.

Claims 10 and 17-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/07/2021.

Claims 1, 5-9, 11-13, and 23-28 are examined.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 11-16, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massague et al (US20160194639) and Altevogt et al (US20110171290) and Yu et al (US20200345854), in view of Burdett et al. (Cochrane Database Syst. Rev, 2015, Issue 3. Art. No. CD011430, 68 pages.) and Carceller et al. (Journal or Pediatric Surgery, Vol.36, No.5, May2001: pages 755-759.).
The claimed invention is drawn to the treatment of a cancer such in a subject at risk for metastasis via the administration of a L1CAM inhibitor.
Massague et al have taught the use of L1CAM inhibitors including immunoglobulins and antibodies targeted to L1CAM to treat cancer and especially to treat cancer in subjects at risk of 
Altevogt et al have taught the inhibition of angiogenesis and metastasis via the administration of L1CAM antibodies. It has been taught that there are known modalities to treat various cancers and there is a need to provide more efficient treatments (see paragraphs 5, 13-15, 70 and 82, for example). It has been taught that it was known in the art to treat cancer via L1CAM antibodies and further that it was known that L1CAM antibodies can be used to sensitize cancer cells to radiation or chemotherapies including methotrexate and carbolplatin (see paragraphs 11, 48, 85, and 86 for example). It has been taught that L1CAM antibody treatment can be combined with other treatments where the antibody treatment can be prior to, simultaneously, of after other modes of treatment (See paragraphs 45-48 and 55-57, for example). Again it was well within the skill of one in the art to determine treatment regimens such as determination of dose and timing of administration. See also claims 45-49 and 54.
Yu et al have taught bispecific antibodies targeting L1CAM and CD133. This would be an example of simultaneous administration of cancer treatments, for example. See paragraphs 2, 9, 13, 18, 19, 30, and 31, and claims 18-21, 27, and 28.

The above prior art has not, however specifically taught to treat a cancer after a cancer excision. Both Carcellar et al and Burdett et al have taught that adjunct therapy after resection provides for a better outcome. It would therefore have been obvious to treat after excision in the hopes of a better outcome with no treatment after excision. One in the art has been made aware that L1CAM inhibitors were an available adjunct cancer treatment. The references are fully relevant and the entire references are relied upon.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635